DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 15-17 in the reply filed on 10/11/2022 is acknowledged. Claim 8 is currently withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 and  02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Reisinger et al. "Fumonisin B1 (FB1) induces lamellar separation and alters sphingolipid metabolism of in vitro cultured hoof explants." Toxins 8.4 (2016): 89., in view of McAnalley et al. (US20050087452A1), as evidenced by Cayman Chemical (See document). 

Regarding Claim 1, Reisenger teaches a method for qualifying equine laminitis disease status in a subject comprising: 
measuring at least 1 biomarker in a sample from the subject (Introduction, an increase of the sphinganine to sphingosine (Sa/So) ratio was observed in serum of horse), wherein said chemical biomarker is selected from: 
Heptadecasphinganine (2S,3R)-2-aminoheptadecane-1,3-diol) "C17 Sphinganine" (Introduction, an increase of the sphinganine…; “C17 Sphinganine is not taught); 
comparing the level of said biomarker to a control level (See Discussion; LPS was used as positive control to validate the hoof explant model; …The Sa/So ratio was determined in supernatants of explants incubated …);
correlating the measurement with laminitis disease status, wherein a statistically relevant elevated level of said biomarker is present in said sample relative to said control level (See Page 2, …increase of the sphinganine to sphingosine (Sa/So) ratio was observed in serum during the diagnosis of laminitis in hoof animals such as horses; Reisinger discloses an LC-MS/MS method was used to determine the Sa and So concentrations in explant supernatants in comparison to controls (See Pages 3-5; Figs. 2-5). 
Reisenger does not teach a method for qualifying equine laminitis disease status in a subject comprising: 
 measuring at least 1 biomarker in a faecal sample 

In the analogous art of the detection of analytes such as antioxidants in complex lipids include, e.g., phosphatides or phospholipids (phosphorous containing lipids), glycolipids (carbohydrate containing lipids), and sphingolipids (sphingosine containing lipids) (Para 0058) in sample such as feces (Para 0072, 0095) in animals such as horses (Para 0075), McAnalley teaches the detection of antioxidant activity in Sphingolipids (sphingosine containing lipids) in biological samples such as feces (See Para 0068, 0072, 0095). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the blood drawn from the ponies of Reisinger with the horse feces of McAnalley  because this is a substitution of equivalent elements yielding predictable results. Both references teach the sphingolipid analysis from biological samples of horses (Reisenger, Introduction, Discussion) and (McAnalley, See Para 0068, 0072, 0095). 

The combination of Reisenger and McAnalley does not teach explicitly teach that said chemical biomarker is selected from “C17 Sphinganine”
However, Cayman Chemical teaches that “C17 Sphinganine” is a technical synonym of “Sphinganine” which is a bioactive sphingolipid (See Document) and this is evidence that it is well known to one of ordinary skill in the art that “C17 Sphinganine” is another name for “Sphinganine”. 

 
Regarding Claim 2, Reisenger teaches method of claim 1 (See Claim 1 rejections), wherein said at least 1 biomarker is  Sphinganine  (Introduction, an increase of the sphinganine…; “

The combination of Reisenger and McAnalley does not necessarily teach a method comprising  “C17 Sphinganine” as the biomarker. 

However, Cayman Chemical teaches that “C17 Sphinganine” is a technical synonym of “Sphinganine” which is a bioactive sphingolipid (See Document) and this is evidence that it is well known to one of ordinary skill in the art that “C17 Sphinganine” is another name for “Sphinganine”. 

Regarding Claim 3, Reisenger. teaches a method of claim 2 (See Claims 1  and 2 rejections), wherein the method comprises identifying a further, different metabolic biomarker (See Introduction, referred to as sphingosine (So)) in a sample of the subject and a combination of 2 different biomarkers qualifies equine laminitis disease status (Abstract, Introduction … Observed effects on Sa/So ratio were linked to significantly increased sphinganine concentrations)

The combination of Reisenger and Cayman Chemical does not necessarily teach a method comprising  measuring the different biomarker in a faecal sample ;

In the analogous art of the detection of analytes such as antioxidants in complex lipids include, e.g., phosphatides or phospholipids (phosphorous containing lipids), glycolipids (carbohydrate containing lipids), and sphingolipids (sphingosine containing lipids) (Para 0058) in sample such as feces (Para 0072, 0095) in animals such as horses (Para 0075), McAnalley teaches the detection of antioxidant activity in Sphingolipids (sphingosine containing lipids) in biological samples such as feces (See Para 0068, 0072, 0095). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the blood drawn from the ponies of Reisinger with the horse feces of McAnalley  because this is a substitution of equivalent elements yielding predictable results. Both references teach the sphingolipid analysis from biological samples of horses (Reisenger, Introduction, Discussion) and (McAnalley, See Para 0068, 0072, 0095). 

Regarding Claim 4, Reisenger teaches a method of claim 1 (See Claim 1 rejections), wherein the at least one biomarker is measured by liquid chromatography mass spectrometry (LCMS} (See Pages 4 and 8 for the analysis of Sphinganine (Sa) and Sphingosine (So) via LC-MS/MS).

Regarding Claim 5, Reisenger teaches a method for determining the course of progression of laminitis disease in an equine subject, comprising:
 measuring at least 1 biomarker in a sample from said subject at a first time point  (See Page 6, …the Sa/So ratio was determined in supernatants of explants incubated with FB1 for 24 h only; See Page 2, Section 2.1 for 12 h incubation, Section 2.2, Fig. 2); 
measuring said same biomarker in a sample from said patient at a second later time point (See Page 2, Section 2.1 for 48 h incubation, Section 2.2 , Fig. 2 ); and 
comparing said measurement at said second time point to said measurement at said first time point, wherein a statistically relevant change in the concentration of the biomarker indicates either a progression or regression of laminitis in said subject in a faecal sample from the subject (See Page 2, …increase of the sphinganine to sphingosine (Sa/So) ratio was observed in serum during the diagnosis of laminitis in hoof animals such as horses; Reisinger discloses an LC-MS/MS method was used to determine the Sa and So concentrations in explant supernatants in comparison to controls (See Pages 3-5; Figs. 2-5),  
wherein said chemical biomarker is selected from: "C17 Sphinganine" (Introduction, an increase of the sphinganine…; “C17 Sphinganine is not taught); 

Reisenger does not teach a method for qualifying equine laminitis disease status in a subject comprising: 
 measuring at least 1 biomarker in a faecal sample ;

In the analogous art of the detection of analytes such as antioxidants in complex lipids include, e.g., phosphatides or phospholipids (phosphorous containing lipids), glycolipids (carbohydrate containing lipids), and sphingolipids (sphingosine containing lipids) (Para 0058) in sample such as feces (Para 0072, 0095) in animals such as horses (Para 0075), McAnalley teaches the detection of antioxidant activity in Sphingolipids (sphingosine containing lipids) in biological samples such as feces (See Para 0068, 0072, 0095). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the blood drawn from the ponies of Reisinger with the horse feces of McAnalley  because this is a substitution of equivalent elements yielding predictable results. Both references teach the sphingolipid analysis from biological samples of horses (Reisenger, Introduction, Discussion) and (McAnalley, See Para 0068, 0072, 0095). 

The combination of Reisenger and McAnalley does not teach explicitly teach that said chemical biomarker is selected from “C17 Sphinganine”
However, Cayman Chemical teaches that “C17 Sphinganine” is a technical synonym of “Sphinganine” which is a bioactive sphingolipid (See Document) and this is evidence that it is well known to one of ordinary skill in the art that “C17 Sphinganine” is another name for “Sphinganine”. 

Regarding Claim 6, Reisenger teaches method of claim 1 (See Claim 1 rejections), wherein the correlating step is performed by a software classification algorithm (Page 8… Analyst software version 1.6.2 (AB Sciex,2013) was used for instrument control and data evaluation).

Regarding Claim 15, Reisenger teaches a method of claim 2 (See Claim 1 and Claim 2 rejections), wherein the at least one biomarker is measured by LCMS (See Pages 4 and 8 for the analysis of Sphinganine (Sa) and Sphingosine (So) via LC-MS/MS).

Regarding Claim 16, Reisenger teaches method of claim 1 (See Claim 1 and Claim 2 rejections), wherein the correlating step is performed by a software classification algorithm (Page 8… Analyst software version 1.6.2 (AB Sciex,2013) was used for instrument control and data evaluation).

Regarding Claim 17, Reisenger teaches method of claim 5 (See Claim 5 rejections), wherein the correlating step is performed by a software classification algorithm (Page 8… Analyst software version 1.6.2 (AB Sciex,2013) was used for instrument control and data evaluation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merrill, Jr. et al. (US006720184B1): teaches a method of altering the metabolism of sphingolipids in a cell comprising contacting the cell with a fumonisin, or an analog thereof. The invention also provides a method of detecting the consumption of a fumonisin or a fumonisin analog in a subject comprising (A) detecting, in a sample from the subject, the state of the metabolic pathway of sphingolipids and (B) comparing the state of the metabolic pathway to that of a normal subject, the presence of a change in the state of the metabolic pathway indicating the consumption of a fumonisin or a fumonisin analog.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797